DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/21 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 7/22/21 have been considered as follows.

Claim Interpretation:
	Applicant’s arguments have been fully considered regarding the claim interpretation under 35USC112(f) but are partly persuasive, the claim interpretations for “characterization parameter” under 35USC112(f) in the previous office action are withdrawn. However the other claim interpretations are maintained by Examiner since no sufficient structure to perform the claimed function. In addition the new limitation “a processor” in claim 1 is also interpreted under 34USC112(f) in the absence of reciting 
	If applicant does not intend to have those limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Examiner notes the claim interpretation under 35USC112(f) does not construe a rejection for allowability.

35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
	Applicant appears to argue the rejections should be withdrawn because Greer (US 20150109653) does not teach “given each data point a statistically distinct weight such that points that are in an outlier are given less significance by being reduced or eliminated than those within a given range”, which is moot since the claim language does not comprise “given each data point a statistically distinct weight such that points that are in an outlier are given less significance by being reduced or eliminated than those within a given range”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
weight (e.g., assigning a greater weight to a measurement taken by a daylight sensor in the center of the interior space than to a measurement taken by a daylight sensor in a corner of the interior space), and then combined to yield a weighted average illuminance of the interior space”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“operating parameter” in claim(s) 1 and 11;
“processor” in claim(s) 1;
“filter” in claim(s) 1, 3, 11 and 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically,
The operating parameter in claims 1 and 11 is interpreted under 35 U.S.C. 112(f) as voltage, current, capacitances, or resistance ([21] of the instant specification, “voltages, currents, capacitances, resistances”);
The processor in claim(s) 1 is interpreted under 35 U.S.C. 112(f) as a computer processor ([104] of the instant specification provides description for the function of the processor which resembles a computer processor);
The “filter” in claims 1, 3, 11 and 13 is interpreted under 35 U.S.C. 112(f) as take an average or median value, a range of values, or values in specific time or period ([60-61] of the instant specification, “filtering ...”).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 and 11 recite “plotting the intermediate visible transmittance as a function of an internal voltage and an open circuit voltage”, however it is not clear whether the limitations refer to “plotting the intermediate visible transmittance as a function of an internal voltage, and plotting an open circuit voltage” or “plotting the intermediate visible transmittance as a function of two voltages: an internal voltage and an open circuit voltage”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination of the claim(s), the limitations are understood as “plotting the intermediate visible transmittance as a function of an internal voltage, and plotting an open circuit voltage” (according to [56] of the instant application).
	Claim(s) 2-10 and 12-18 inherit(s) the indefiniteness of the claim from which it/they depend(s).
  
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 20150109653, of record) in view of Greer2 (US 20060245026, of record).
  
Regarding claim 1, Greer teaches an apparatus (120 in Fig. 2, Fig. 4, [51-69], Abstract) for operating a non-light-emitting, variable transmission device (110), the apparatus comprising a processor that executes instructions to: 
operate the non-light-emitting, variable transmission device at a first operating parameter (Abstract: current or voltage) for a first time period, wherein the first operating parameter corresponds to a first intermediate visible transmittance ([51-52], “...the then-present transmissivity...”);
	generate a characterization parameter ([52], “...the detected voltage and/or current characteristics...transmissivity...”) based at least part on voltage and current measurements that are obtained during the first time period; 
filter the characterization parameter, wherein filtering reduces or eliminates an outlier value ([65], “... average illuminance ...”); and
	control the non-light-emitting, variable transmission device for a second time period based at least in part on the filtered characterization parameter ([52,69], the measurement from 140 corresponding transmissivity, “continue”, before “continue” as the first time period” and after as the second time period).

	Greer does not teach wherein generating a characterization parameter comprises plotting the intermediate visible transmittance as a function of an internal voltage and an open circuit voltage.
(Fig. 6, [66-83]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generating a characterization parameter comprises plotting the intermediate visible transmittance as a function of an internal voltage and an open circuit voltage as taught by Greer2 in the teaching of Greer for the purposes of simplifying the apparatus and saving the cost (i.e., without using photo sensor to measure the transmission).

Regarding claim 2, Greer further teaches the apparatus of claim 1, wherein the apparatus is further configured to: 
measure an applied voltage and a current for the non-light-emitting, variable transmission device during the first time period ([51], “...measuring a difference in electric potential... current flowing through...”).

Regarding claim 3, Greer further teaches the apparatus of claim 1, wherein the apparatus is further configured to: 
filter the characterization parameter before using the characterization parameter to control the non-light-emitting, variable transmission device ([65], “... average illuminance ...”).

Regarding claim 4, Greer further teaches the apparatus of claim 1, wherein the apparatus is further configured to: 
store the characterization parameter after generating the characterization parameter ([66], “...stored...”).

Regarding claim 5, Greer further teaches the apparatus of claim 1, wherein the apparatus is further configured to: 
change the non-light-emitting, variable transmission device from the intermediate visible transmittance to a different visible transmittance ([69], “...adjust the voltage...”).

	Regarding claim 6, Greer further teaches the apparatus of claim 5, wherein the apparatus is further configured to: 
determine a temperature of the non-light-emitting, variable transmission device using an impedance of the non-light-emitting, variable transmission device ([51], “...temperature...”, impedance of the temperature sensor),
	wherein a voltage used to change the non-light-emitting, variable transmission device from the intermediate visible transmittance to a different visible transmittance is based at least in part on the temperature ([52,69], see claim 1 rejection above).

Regarding claim 7, Greer further teaches the apparatus of claim 1, wherein control of the non-light-emitting, variable transmission device comprises apply an overshoot voltage to the non-light-emitting, variable transmission device ([69], “...increase or decrease a supplied amount of power...”).

Regarding claim 8, Greer teaches all the limitations as stated in claim 1, but does not teach control the non-light-emitting, variable transmission device comprises compensate for hysteresis in the non-light-emitting, variable transmission device.
Greer2 further teaches control a non-light-emitting, variable transmission device comprises compensate for hysteresis in the non-light-emitting, variable transmission device (Abstract, [78], “... the model is applied in real-time to measurements of voltage and/or current to calculate a compensation factor for Hysteresis A, which is then used in conjunction with V.sub.oc by the control algorithm to achieve and maintain a repeatable transmission state ...”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have control the non-light-emitting, variable transmission device comprises compensate for hysteresis in the non-light-emitting, variable transmission device in the teaching of Greer in view of Greer2 as further taught by Greer2 for the purposes of achieving more accurate control of the transmittance therefore having desired visual effects.

Regarding claim 9, Greer further teaches the apparatus of claim 1, wherein the apparatus is further configured to: 
determine a visible transmittance of the non-light-emitting, variable transmission device using a charge that includes an ionic current integrated over time (the measured voltage in claim 1 rejection above is an integrated charge over an equivalent capacitor between the terminals of the voltage measurement);
(42], “...regularly updatable...”);
	control the non-light-emitting, variable transmission device for a third time period based at least in part on the updated characterization parameter (Fig. 2, the feedback diagram indicates the operation such as the corresponding ones in claim 1 can be repeated as many times as desired);
	obtain data corresponding to an ambient condition at least during the first time period (the information listed in 134); and
	adjusting the characterization parameter based at least in part on the data (see claim 1 rejection above, [69], the voltage of 110 is adjusted, the measured voltage/current being the characterization parameter will be adjusted too).

Regarding claim 10, Greer further teaches the apparatus of claim 9, wherein: 
the ambient condition includes a temperature, a humidity, a physical stress, an electrical stress, or any combination thereof ([51], temperature); and
the data corresponds to a time period of at least a week, a month, three months, or a year (134 in Fig. 2, it is understood the measurement can last as long as desired, such as a week, a month, three months, or a year).

	Regarding claims 11-18, mutatis mutandis, Greer teaches all the limitations therein as claims 1-9 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234